ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the Wisconsin Supreme Court suspending respondent for a period of 60 days for failing to communicate with a client, charging an unreasonable fee, failing to maintain required books and records, and failing to cooperate with the disciplinary investigation. By order filed on May 25, 2005, we ordered respondent suspended from the practice of law because he could not be found in the state to respond to the disciplinary petition. By order filed on July 5, 2006, we ordered respondent to show cause why we should not impose appropriate discipline based on the allegations of the petition. Respondent did not respond to the order to show cause and has not otherwise answered the petition for disciplinary action, the allegations of which are deemed admitted under Rule 13(b), RLPR. Rule 13(b), RLPR, further authorizes us to impose discipline without a hearing.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Craig Victor Kitchen is hereby indefinitely suspended from the practice of law for a minimum of 60 days as of the date of filing of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Respondent is further ordered to pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Helen M. Meyer Associate Justice